The undisputed evidence in this case shows that the death wound upon Yancy Hunter, the deceased, named in this indictment, inflicted by this defendant, was almost in the center of his back, just above the waist line. This physical fact, being without conflict, of itself would preclude the right of the defendant to the general affirmative charge. Angling v. State, 137 Ala. 17, 34 So. 846.
The motion for a new trial is not set out in the bill of exceptions; therefore the ruling of the court in denying same is not presented for review.
Numerous special written charges were refused to defendant. Practically all of these refused charges contain propositions of law relative to the legal rights and prerogatives of the defendant, who was a deputy sheriff, to arrest the deceased, and to fire the shot which took his life in the effort to make the arrest. There was no error in refusing any of these charges, for such as properly stated the law were fully covered by the able and explicit charge of the court, and by the great number of charges given at the request of the defendant.
The law is that the refusal of a charge, though a correct statement of the law, shall not be cause for a reversal on appeal, if it appears that the same rule of law was substantially and fairly given to the jury in the court's general charge, or in charges given at the request of the defendant.
The predicate laid for the dying declaration met the required rule of evidence. The court did not err in this connection.
Mrs. Ida Hunter, widow of deceased, Yancy Hunter, was asked by defendant on cross-examination:
"Did your husband take plow tools, or anything of that kind, with him when he left the house?" Also, "When your husband left out of the house, did he have anything with him?"
In sustaining the objections by the state to these questions there was no error. So far as we are able to ascertain, these inquiries related to matters not pertinent to any issue involved upon the trial of this case. Nor could it shed any light upon the transactions complained of.
The evidence disclosed without conflict that the deceased was at a still, engaged in its operation, and that defendant was one of the three arresting officers, and he admittedly fired the shot into the center of Hunter's back, which caused his death. The facts and circumstances attendant upon the killing were for the jury to determine and under the instructions, as to the law, by the court, it was for the jury to say whether or not, in so firing said shot which caused Hunter's death, the defendant was guilty or was justified.
The jury returned a verdict of guilty of manslaughter in the first degree, and they fixed his punishment at imprisonment in the *Page 113 
penitentiary for one year and a day. Under the evidence in this case, we are of the opinion they were justified in so finding.
Other rulings upon the evidence, to which exceptions were reserved, were so clearly free from error they need not be discussed.
No other questions are presented. The record proper appears regular, and as no error of a reversible nature appears in any ruling of the court, the judgment of conviction in the circuit court will stand affirmed.
Affirmed.